DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 	Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. Applicant incorrectly argues the function of the converter configuration of Hui is to change the voltage that is supplied to the load by citing the wrong embodiment described in paragraph 90. The actual embodiment used in the rejection is described in the preceding paragraphs 87 and 89, which clearly states the converter acts for frequency stabilization:

[0087] In some embodiments, the power control circuit 1 is further adapted to deliver power to the load 2 to stabilize the at least one electrical parameter the power supply 3.
[
[0089] In some other embodiments, the at least one electrical parameter is frequency, with the power control circuit 1 maintaining the power supply 3 at a nominal supply frequency. This nominal supply frequency can be any of the nominal mains frequencies provided by power grids in various countries. For example, the nominal supply frequency can be 50 Hz or 60 Hz.

Applicant further argues the established function of Saphic is to exchange active power between a storage configuration and the AC voltage grid and to exchange reactive power between the semiconductor switching modules and the AC voltage grid, which is an incomplete description. While true that the converter of Saphic exchanges active and reactive power, one of the intentions of doing so is for frequency stabilization as described in paragraphs 4 and 20.
[0004] Exchanging the active power between the energy storage module and the AC voltage grid can influence the frequency in the AC voltage grid. If the AC voltage grid is, for example, an energy supply grid, the fundamental frequency of an AC voltage in the AC voltage grid is usually 50 Hz or 60 Hz. This frequency is intended to remain as constant as possible over time. However, the frequency can also be subject to temporary fluctuations, for example on account of a changed power consumption by connected loads and/or a changed power delivery by connected sources. The frequency can be stabilized by virtue of the compensation installation being induced to draw the active power in the event of an increase in frequency in the AC voltage grid (overfrequency) and being induced to deliver the active power in the event of a decrease in frequency (underfrequency).
[0020] The converter configuration is expediently configured to exchange active power between the storage configuration and an AC voltage grid, the AC voltage side of which is connected to the converter configuration, by suitable actuation of the semiconductor switching modules by a control device. The converter configuration is therefore suitable, for example, for contributing to frequency stabilization in the AC voltage grid.


Therefore, both references explicitly teach performing frequency stabilization and Applicant’s argument that the approaches of the two references are very different is not found persuasive since both pertain to frequency stabilization. Applicant further argues it would not have been predictable to have modified a converter with an established function of changing the voltage, but Applicant has again cited the wrong functions in the reference. Again, since both references deal with frequency stabilization and the techniques can be used in tandem, Examiner maintains it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement frequency stabilization using both the circuit of Hui and the converter of Saphic.
 	Applicant again argues Hui does not teach feeding electrical energy into the power transmission grid in response to an ascertained frequency by again citing the incorrect embodiment and paragraph of Hui. As already stated above, Hui teaches .
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 2012/0080420) in view of Spahic (US 2018/0233912).
 	With respect to claim 10, Hui discloses an arrangement for frequency stabilization (Fig. 23) of a power transmission grid, the arrangement comprising: a converter (Fig. 10b 1) having a first terminal for electrical connection to a power transmission grid (Fig. 10b 3); and an electrical resistor unit (Fig. 10b 2) having a second terminal for electrical connection to the power transmission grid. Hui does not require the converter to be a modular multi-level converter. It was well known to implement an MMC for grid frequency stabilization at the time of filing of the invention.
  	Spahic discloses an arrangement for frequency stabilization of a power transmission grid (Fig. 1 2), the arrangement comprising: a modular multi-level converter (Fig. 1 3) having a first terminal (Fig. 1 4) for electrical connection to a power transmission grid; the multi-level converter configured for feeding electrical energy into the power transmission grid based on a frequency of an alternating current transmitted over the power transmission grid (paragraphs 4 and 20).It would have been obvious to .

 	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 2012/0080420) in view of Spahic (US 2018/0233912) and further in view of Simburger (US 2017/0366008).
 	With respect to claim 20, Hui in view of Spahic make obvious the arrangement according to claim 14 as set forth above, and remain silent as to responding to a rate of change of frequency. It was known at the time of filing of the invention to respond to a rate of change of frequency.
 	Simburger discloses a control device connected to and operating said multi-level converter and said switching device to: when a change over time of the frequency (Fig. 6 602) of the alternating current transmitted over the power transmission grid falls below 
a control device connected to and operating said multi-level converter and said
switching device to: when a change over time of the frequency of the alternating current
transmitted over the power transmission grid falls below a first threshold value,
cause the multi-level converter to draw electrical energy out of the energy storage
device and to feed the electrical energy into the power transmission grid; and
when the change over time of the frequency of the alternating current
transmitted over the power transmission grid exceeds a second threshold value,
cause the switching device to close and thereby transfer electrical energy from the
power transmission grid to the resistor unit, whereupon the resistor unit converts the
electrical energy into heat. The reason for doing so was to regulate the frequency of the transmission grid.

.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839